Citation Nr: 9924933	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  95-06 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for porphyria cutanea 
tarda, to include as a residual of Agent Orange exposure.

2.  Entitlement to service connection for peripheral 
neuropathy, to include as a residual of Agent Orange 
exposure.  

3.  Entitlement to service connection for a pinched nerve.

4.  Entitlement to service connection for substance abuse, to 
include as secondary to service-connected PTSD.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. McGovern, Associate Counsel


INTRODUCTION

The veteran had active service from September 1966 to August 
1968, including service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the February 1993 rating decision of 
the Chicago, Illinois Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
pinched nerves, a substance abuse disorder, porphyria cutanea 
tarda, and peripheral neuropathy.

In a January 1999 rating decision, the RO granted entitlement 
to nonservice-connected pension benefits.  By rating decision 
dated in June 1999, the RO granted service connection for 
post-traumatic stress disorder (PTSD) and assigned a 100 
percent evaluation effective from September 1992.  This is 
considered a full grant of the issues of entitlement to 
nonservice-connected pension benefits and entitlement to 
service connection for an acquired psychiatric disability, to 
include PTSD, which were previously before the Board and 
remanded to the RO for further development in March 1996.  
Therefore, these issues are no longer before the Board.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); AB v. 
Brown, 6 Vet. App. 35 (1993).

In a July 1999 statement in support of claim which the 
representative submitted directly to the Board, the veteran 
indicated that he was seeking Chapter 35 educational benefits 
and compensation at the rate of a veteran with two dependent 
children.  These matters have not been addressed by the RO 
and are referred to the RO for appropriate action.  


REMAND

After the RO's grant of entitlement to nonservice-connected 
disability benefits, in a June 1999 report of contact, the 
representative informed the RO that the veteran did not wish 
to cancel his appeal.  Later in June 1999, the veteran was 
informed of the RO's grant of service connection for PTSD 
which was evaluated as 100 percent disabling from September 
1992.  

In July 1999, the representative submitted a July 1999 
statement in support of the claim signed by the veteran 
directly to the Board.  In this statement, the veteran stated 
that he wanted to notify the VA that he had two children.  He 
also indicated that he wished to cancel his appeal after he 
is "paid my dependent rate, for the other condition" and he 
is granted Chapter 35 benefits.  Finally, he stated that he 
was happy with the total grant for PTSD.  The current record 
includes no evidence that the RO has addressed the issues of 
entitlement to Chapter 35 educational benefits and 
entitlement to compensation at the rate of a veteran with two 
dependent children.  These matters were referred to the RO in 
the introduction of this decision.  

The Board finds that the RO should clarify whether the 
veteran wants to withdraw his current appeal which includes 
the issues of entitlement to service connection for porphyria 
cutanea tarda and peripheral neuropathy, to include as 
residuals of Agent Orange exposure; entitlement to service 
connection for a pinched nerve; and entitlement to service 
connection for substance abuse, to include as secondary to 
service-connected PTSD.  If he wishes to continue his appeal 
with respect to these issues, the RO should afford the 
veteran an additional opportunity to submit and identify 
evidence in support of his claims.  

In order to ensure that the record is fully developed, this 
case is REMANDED to the RO for the following:

1.  After addressing the veteran's claims 
of entitlement to Chapter 35 educational 
benefits and entitlement to compensation 
at the rate of a veteran with two 
dependent children, the RO should contact 
the veteran and clarify whether he wished 
to withdraw his appeal regarding the 
issues of service connection for 
porphyria cutanea tarda, peripheral 
neuropathy, a pinched nerve, and 
substance abuse.  

2.  If the veteran wishes to continue his 
appeal, the RO should afford the veteran 
the opportunity to submit any additional 
evidence in support of his claims for 
service connection for porphyria cutanea 
tarda, peripheral neuropathy, a pinched 
nerve, and substance abuse.  After 
obtaining any necessary authorization, 
the RO should attempt to obtain all 
identified evidence that has not already 
been obtained.  

3.  If the veteran wishes to continue his 
appeal and if additional evidence is 
obtained or it is otherwise deemed 
warranted, the claims should be 
readjudicated with consideration of all 
pertinent law, regulations, and United 
States Court of Appeals for Veterans 
Claims (Court) decisions.  If the claims 
remain in a denied status, the veteran 
and his representative should be provided 
with a supplemental statement of the case 
which includes any additional pertinent 
law and regulations and a full discussion 
of action taken on the veteran's claims.  
The applicable response time should be 
allowed.

This case should then be returned to the Board, if in order, 
after compliance with the customary appellate procedures.  No 
action is required of the veteran until he is so informed.  
The Board intimates no opinion as to the ultimate decision 
warranted in this case, pending completion of the requested 
development.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

